 

Case 1:21-cv-03763-JPB-CMS Document1 Filed 09/10/21 Page 1 of 22

UNITED STATES DISTRICT COURT
for the
NORTHERN DISTRICT OF GEORGIA

 

ROBERT L. BARKLEY,

Plaintiff, CIVIL ACTION
- against - File No.:
STACKPATH, LLC, ABRY
PARTNERS, LLC, COMPLAINT
CHRISTOPHER TURCO, in his
individual capacity and as an officer, JURY DEMANDED

director or partner in STACKPATH,
LLC and ABRY PARTNERS, LLC,
and JOHN DOE

Defendants

 

INTRODUCTION
1. This is an action seeking damages for wrongful termination under the
Age Discrimination and Employment Act (‘ADEA”) and state law claims.
Plaintiff Robert Barkley, age 55, was Stackpath’s top salesman and
responsible for the company’s premier client that generates the majority of its
revenue. Defendant ABRY Partners, together with Defendants Stackpath,
Christopher Turco and John Doe, intentionally conspired and arranged to

takeover Defendant Stackpath and terminated Plaintiff because of his age,

Complaint for Violation of ADEA
Robert Barkley v. Stackpath, LLC, et al. CAFN:
-j{-

 

 
 

 

Case 1:21-cv-03763-JPB-CMS Document1 Filed 09/10/21 Page 2 of 22

replacing him with younger, less experienced, workers. Defendants’ actions
were coldly calculating and intentional and lacked any legitimate business
purpose. Plaintiff seeks damages under the ADEA, including lost back pay
and front pay, from his unlawful termination.

2. Plaintiff also seeks damages against Defendant for state law claims
include tortious interference with employment, tortious interference with
contract, and conspiracy.

PLAINTIFF

3. Robert L. Barkley resides with his family in Marietta, Georgia, and
voluntarily submits to the jurisdiction of this Court. Plaintiff was at all
relevant times employed in the State of Georgia as Defendant Stackpath’s
senior account manager managing their largest software account from 2006

until his involuntary termination by Defendants.

DEFENDANTS

4. STACKPATH, LLC was and is a Delaware limited liability company
whose primary office is located at 200 Crescent Court, Suite 1801, Dallas, TX
75201, and can be served through its registered agent Registered Agent

Solutions, Inc. located at 1701 Directors Boulevard, Suite 300, Austin, TX

Complaint for Violation of ADEA

Robert Barkley v. Stackpath, LLC, et al. CAFN:
—

 
 

 

Case 1:21-cv-03763-JPB-CMS Document1 Filed 09/10/21 Page 3 of 22

78744. At all relevant times, Defendant Stackpath acted through its officers,
employees and agents, including Kip Turco.

5. CHRISTOPHER (“Kip”) TURCO was at all relevant times a member of
the Stackpath board of directors, at certain relevant times the Chief
Executive Office of Stackpath, and was at all relevant times a partner in
Defendant ABRY Partners, residing at 203 Foxpointe Court, Woodstock, GA
30188. Defendant Turco is sued in his personal capacity, and his capacity as
an officer of Defendant Stackpath, LLC and a partner in Defendant ABRY
Partners, LLC.

6. ABRY PARTNERS, LLC (““ABRY Partners”) was at all relevant times a
Delaware limited liability company whose primary office is located at 888
Boylston, Ste. 1600, Boston, MA 02199, and can be served through its
registered agent Corporate Creations Network, Inc., 225 Cedar Hill Street
#200, Marlborough, MA 01752. Defendant Abry Partners, LLC focuses on
strategic investment and takeover of other companies as their primary
business model. ABRY Partners has a financial interest, directly or through
one or more of its approximately twenty-one subsidiaries and affiliates, in
Defendant Stackpath, LLC.

7. JOHN DOE is, on information and belief, an intermediate person

between Defendant ABRY Partners and Defendant Stackpath. Plaintiff
Complaint for Violation of ADEA

Robert Barkley v. Stackpath, LLC, et al. CAFN:
_ 3 _

 
 

 

Case 1:21-cv-03763-JPB-CMS Document1 Filed 09/10/21 Page 4 of 22

cannot determine which one or more of Defendant ABRY Partners’ twenty-
one subsidiaries is involved in the communications with Defendant
Stackpath, and/or which individual partners may be personally involved, but
expects to establish the identity of Defendant John Doe(s) through initial

discovery.

JURISDICTION AND VENUE

8. This Court has subject matter jurisdiction under 28 U.S.C. §1331
wherein the case involves matters arising under the Age Discrimination in
Employment Act, 29 U.S.C. § 623. (FEDERAL QUESTION)

9. This Court has subject matter jurisdiction under 28 U.S.C. §1332
wherein the case involves citizens of different states and the amount in
controversy exceeds $75,000. (DIVERSITY JURISDICTION)

10. This Court also has subject matter jurisdiction under 28 U.S.C. §
1337 affecting matters in state commerce. (COMMERCE JURISDICTION)

11. This Court has supplemental subject matter jurisdiction over
certain additional state law claims under 28 U.S.C. § 1367.

(SUPPLEMENTAL STATE CLAIMS)

Complaint for Violation of ADEA
Robert Barkley v. Stackpath, LLC, et al. CAFN:
— 4 —

 
 

 

Case 1:21-cv-03763-JPB-CMS Document1 Filed 09/10/21 Page 5 of 22

12. Venue is proper in the Northern District of Georgia pursuant to

28 U.S.C. § 1391(b) and (c) because all of the events at issue took place in this
district and at least one of the parties can be found here.

13. This Court has personal jurisdiction over Defendant Turco due to
his residence in the State of Georgia.

14. This Court has personal jurisdiction over Defendants Stackpath
and ABRY Partners, LLC due to their significant and continuing contacts
with the State of Georgia, and that the events at issue took place in the State

of Georgia.

FACTS

STACKPATH

15. Defendant Stackpath is a provider of cloud computing and
services provider from servers that it owns and operates in or around the city
of Atlanta, Georgia.

16. According to its current website, Defendant Stackpath purposely

“put its locations in densely populated markets” including Atlanta, Georgia.

Complaint for Violation of ADEA

Robert Barkley v, Stackpath, LLC, et al. CAFN:
~5-

 
 

 

Case 1:21-cv-03763-JPB-CMS Document1 Filed 09/10/21 Page 6 of 22

17. Stackpath claims to have “dozens of locations that each sit well
inside [Atlanta] city limits, rather than a handful of zones that actually sit
somewhere out of town.”

18. In order to operate those locations, Stackpath contracts with
numerous local Georgia companies to provide server hosting, security,
climate control, electricity, broadband service and other related needs.

19. Defendant Stackpath hosts online games and provides download
and other services from its Atlanta servers to thousands of customers in the
Atlanta area and the state of Georgia.

20. In addition, Defendant Stackpath, employs individuals who live
and work in Georgia.

21. Defendant Stackpath’s contacts and activities within the state of

Georgia are intentional, numerous and continuous.

ROBERT BARKLEY
22. Plaintiff Robert Barkley is an individual residing in the State of
Georgia.
23. At all relevant times, Plaintiff Barkley was employed in the State
of Georgia by Stackpath, and its predecessor Highwinds Software

(“Highwinds”) prior to its acquisition by Defendant Stackpath.
Complaint for Violation of ADEA

Robert Barkley v. Stackpath, LLC, et al. CAFN:
-~6-

 
 

 

Case 1:21-cv-03763-JPB-CMS Document1 Filed 09/10/21 Page 7 of 22

24. Plaintiff was hired in July 2006 to market and develop
Highwinds’ relationship with large gaming software companies.

25. Allof Plaintiffs duties for Highwinds, except when he
occasionally travelled out of state, were performed in the state of Georgia and
he filed income taxes in the State of Georgia.

26. Shortly after he joined the company, Steve Miller, the then-chief
executive officer, assigned him the exclusive duty of cultivating business with
a specific customer who made online gaming software. For reasons of
confidentiality, the customer will be called “Spigot”.

27, Through Plaintiffs effort, the Spigot account flourished and grew
steadily.

28. Steve Miller was delighted with Plaintiffs performance and told
him many times to Just keep doing what he was doing. Plaintiff remained in
his role as Spigot account manager during his tenure at Highwinds.

29. When Stackpath, LLC acquired Highwinds Network Group in
February of 2017, Plaintiff continued in his same role, but now asa
Stackpath employee. Steve left with the acquisition, and after that Plaintiff
worked closely with Lance Crosby, the CEO and co-founder of Stackpath.
Lance directed Plaintiff to continue developing the Spigot account as he had

been doing, and not to worry about anything else.
Complaint for Violation of ADEA
Robert Barkley v. Stackpath, LLC, et_al. CAFN:
_ 7 _

 
 

 

Case 1:21-cv-03763-JPB-CMS Document1 Filed 09/10/21 Page 8 of 22

30. Plaintiffs only assigned responsibility, from Lance, was to keep
managing the Spigot relationship.

31. All of Plaintiffs duties, except when he occasionally travelled out
of state, continued to be performed in the state of Georgia and he filed income
taxes in the State of Georgia.

32. Over time Plaintiff was extremely successful in growing the
Spigot account, which increased during his tenure from the original $500 per
month order to between $2,000,000 to $3,000,000 per month. At all relevant
times, Spigot was far and away Stackpath’s single largest customer.

33. Like Highwinds, Stackpath never assigned Plaintiff any specific
sales goals or quotas. With his strong performance he was given wide
latitude to exercise his own judgment in developing company business.

34. In about 2018-2019 Plaintiff went to the chairman and identified
a new potential customer, which shall be called “Rocks” for confidentiality
reasons, and with his approval Plaintiff went and talked to Rocks.

35. From this first meeting, a strong relationship with Rocks grew
which culminated in Rocks becoming a Stackpath customer, and eventually
making a substantial investment in the company.

36. The Rocks account was forecasted by Stackpath executives to

grow exponentially.
Complaint for Violation of ADEA
Robert Barkley v. Stackpath, LLC, et al. CAFN:
~§-

 
 

 

Case 1:21-cv-03763-JPB-CMS Document1 Filed 09/10/21 Page 9 of 22

37. With the success of the nascent Rocks relationship Plaintiff was
able to cultivate a business relationship with another new client, who will be
called “Shrub”.

38. Shrub also became a Stackpath customer and made an equity
investment in the company.

39. During all of Plaintiffs’ employment with Highwinds and its
successor Stackpath, he was never given a written job description at either
company.

40. During all of Plaintiffs’ employment with Highwinds and its
successor Stackpath, he was never assigned sales targets, nor assigned
specific performance objectives.

41, During all of Plaintiffs’ employment with Highwinds and its
successor Stackpath, he never received a negative performance review at
either company, and was never disciplined for any infraction, or put on a
performance improvement plan.

42. During all of Plaintiffs’ employment with Highwinds and its
successor Stackpath, neither CEO, nor anyone at either company, ever
expressed dissatisfaction to him with his efforts.

43. Both CEOs were completely satisfied and supportive of his

proven ability to increase the value and volume of business with Spigot.
Complaint for Violation of ADEA

Robert Barkley v. Stackpath, LLC, et al, CAFN:
~9-

 
 

 

Case 1:21-cv-03763-JPB-CMS Document 1 Filed 09/10/21 Page 10 of 22

ABRY PARTNERS

44. ABRY Partners is a private equity investor group that makes
strategic investments in companies that it targets for later takeover.

45. ABRY Partners held an ownership interest in Stackpath at the
time of the latter’s acquisition of Highwinds and maintained at least one seat
on the Stackpath board of directors.

46. Defendant Turco, a member of ABRY Partners, has occupied
ABRY Partners’ seat on the Stackpath board of directors since its acquisition
of Highwinds.

47. Defendant Turco became aware of the terms of Plaintiffs contract
under which he was to receive a substantial equity participation in any sale
of Defendant Stackpath and its affiliates.

48. On information and belief, Defendant Turco discussed Plaintiff's
contract, under which he had a right to participate in any equity transaction,
with Defendant ABRY Partners.

49. On information and belief, Defendant ABRY Partners encouraged
and instructed Defendants Turco and Stackpath to terminate Plaintiff and

his right to participate in an equity transaction.

Complaint for Violation of ADEA
Robert Barkley v. Stackpath, LLC, et al. CAFN:
~ 1 0 _

 
 

 

Case 1:21-cv-03763-JPB-CMS Document 1 Filed 09/10/21 Page 11 of 22

COUNT ONE

29 U.S.C. § 623
AGE DISCRIMINATION

50. Asa result of the issuance of equity interests to Rocks and Shrub,
Lance Crosby lost what had previously been a controlling interest in
Stackpath, LLC.

51. On information and belief, Defendant Turco and Defendant
ABRY Partners both harbor beliefs that older workers do not present value in
the “gig economy.”

52. Seizing upon the opportunity presented by the Rocks and Shrub
investments, in January of 2020 Defendant ABRY intervened to have the
Stackpath board replace Lance Crosby as CEO of the company with one of
Defendant ABRY’s own partners, Defendant Kip Turco.

53. Defendant Turco was substantially younger than Lance, who was
already over fifty at the time of the transaction.

54, On information and belief, to be further developed in discovery,
shortly following Lance’s termination, Defendants Stackpath and Turco, with
the knowledge and approval of Defendant ABRY Partners, identified Plaintiff

to be replaced with a younger worker more fitting their perceptions.

Complaint for Violation of ADEA
Robert Barkley v. Stackpath, LLC, et al. CAFN:
— 1 1 —

 
 

 

Case 1:21-cv-03763-JPB-CMS Document 1 Filed 09/10/21 Page 12 of 22

55. On information and belief, Defendants Stackpath and Turco, with
the knowledge and approval of Defendant ABRY Partners, identified other
senior Stackpath employees to be replaced with a younger worker more
fitting their perceptions of the “gig economy”

56. Shortly thereafter Plaintiff began to hear comments from other
workers in the company about the “old guard” and perceived Defendant Kip’s
intention to replace several of the existing older managers with younger
people.

57. Defendant Stackpath terminated several senior employees and
officers who were over the age of forty and replaced them with younger
individuals.

58. Shortly thereafter, Defendant Turco abruptly, and without prior
notice, fired the Plaintiff from his employment with Defendant Stackpath.

59. Plaintiffs termination was an adverse employment action.

60. Defendants Turco and Stackpath brought in Justin Grindstaff,
approximately 38, to take over nearly all the commercial aspects of the
customer manager of the Spigot account.

61. Justin Grindstaff was a substantially younger person who filled

the position from which Plaintiff had been discharged.

Complaint for Violation of ADEA

Robert Barkley v. Stackpath, LLC, et al. CAFN:
_ 1 ? _

 
 

 

Case 1:21-cv-03763-JPB-CMS Document 1 Filed 09/10/21 Page 13 of 22

62. Defendants Stackpath and Turco intentionally disguised and
misrepresented the basis for Plaintiffs abrupt termination.

63. Defendants Stackpath and Turco generated and disseminated a
completely false story that Plaintiff had not generated new clients for the
company.

64. In reality Plaintiff was never assigned the responsibility to
generate new client clients for the company.

65. Despite that, Plaintiff brought in several new clients to
Stackpath, two of not only became customers, but wound-up making equity
investments in the company.

66. Contrary to Defendants’ manufactured story, Plaintiffs
performance was not deficient.

67. Prior to his abrupt termination, Plaintiffs performance had never
been questioned by either prior chief executive officer, by Defendant Turco, or
by any other senior manager of Stackpath or Highwinds.

68. Stackpath never notified Plaintiff that his performance was
unsatisfactory.

69. Defendant Stackpath never presented Plaintiff with a
performance improvement plan outlining any deficient performance and

identifying areas for improvement.
Complaint for Violation of ADEA

Robert Barkley v, Stackpath, LLC, et al. CAFN:
~13-

 
 

Case 1:21-cv-03763-JPB-CMS Document1 Filed 09/10/21 Page 14 of 22

70. Defendants claim that Plaintiff had not brought in additional
customers was factually false, and a mere pretext to disguise the real purpose
of his termination.

71. At the time of his termination, Plaintiff was fully qualified to the
do the job from which he was discharged.

72. Inreality, Plaintiffs’ termination was due to his being over fifty
years of age and Defendants’ mistaken perception that older workers had no
continuing value in the “gig economy”.

73. Since his termination, Plaintiff has remained unemployed and
unable to find work paying comparable compensation.

74,  Asthe actual and proximate cause of his termination from
Stackpath, Plaintiff suffered damages including loss of substantial past
income, lost future income, permanent damage to his earning ability, and

other damages.

COUNT TWO

Georgia State Law Claim

Intentional Interference with Employment

Complaint for Violation of ADEA
Robert Barkley v. Stackpath, LLC, et al. CAFN:
_ 1 4 _

 

 
 

 

Case 1:21-cv-03763-JPB-CMS Document1 Filed 09/10/21 Page 15 of 22

75. Plaintiff was employed with Defendant Stackpath, and its
predecessors, from 2006 to the date of his termination in March of 2020.

76. Defendant ABRY Partners, LLC was a stranger to Plaintiff's
employment relationship with Stackpath, LLC.

77. During his employment with Defendant Stackpath, Plaintiff
competently met and discharged all the duties and responsibilities of his
position as account manager for the Spigot account.

78. During his employment with Defendant Stackpath, Plaintiff was
never reprimanded.

79. During his employment with Defendant Stackpath, Plaintiff was
never assigned any specific job performance criteria.

80. Defendant ABRY Partners intentionally and wrongfully
interfered with Plaintiffs employment by causing one of its partners,
Defendant Turco, to terminate Plaintiff's employment with Defendant
Stackpath on meritless and unfounded claims.

81. Asa result of Defendant ABRY Partners’ actions, Plaintiff lost
his job, his income, and his benefits of employment, and was out of work for a
considerable period of time.

82. Defendant ABRY Partners’ actions were taken maliciously and

without privilege.
Complaint for Violation of ADEA
Robert Barkley v. Stackpath, LLC, et al. CAFN:
_ 1 5 =_

 
 

Case 1:21-cv-03763-JPB-CMS Document1 Filed 09/10/21 Page 16 of 22

83. Defendant ABRY Partners’ action was the actual and proximate
cause of Plaintiffs termination from Stackpath.

84. As the result of his termination from Stackpath, LLC, Plaintiff
suffered damages including loss of substantial past income, lost future

income, permanent damage to his earning ability, and other damages.

COUNT THREE
Georgia State Law Claim

Intentional Interference with Contract

85. Stackpath Incentive, LLC is an affiliate of Defendant Stackpath.
86. Stackpath Incentive, LLC was formed in order to hold a member
interest in Stackpath, LLC, and grant employees of Stackpath, LLC
participation in the value of the Stackpath equity interest under certain
conditions.

87. The equity interests become negotiable/transferrable upon the
sale of Stackpath, LLC or Stackpath Incentive, LLC and certain other events
specified in the written agreement.

88. The right to participate in the equity interests terminates if the

Stackpath employee to whom they are issued ceases to be an employee.

Complaint for Violation of ADEA
Robert Barkley v. Stackpath, LLC, et al. CAFN:
_ 1 6 _

 

 
 

 

Case 1:21-cv-03763-JPB-CMS Document1 Filed 09/10/21 Page 17 of 22

89. Plaintiff and Stackpath Incentive, LLC were parties to that
certain Class M Unit Grant Agreement (“Equity Incentive Agreement”) dated
June 28, 2017.

90. Defendants Turco, Stackpath, and ABRY Partners were and are
strangers to the Equity Incentive Agreement between Plaintiff and Stackpathl
Incentive, LLC.

91. Under the terms of the Equity Incentive Agreement, Plaintiff was
issued 125 Class M-1 Units, 125 Class M-2 Units, 125 Class M-3 Units, 125
Class M-4 Units, 125 Class M-5 Units, 125 Class M-6 Units, 125 Class M-7
Units, 125 Class M-8 Units in Stackpath Incentive, LLC.

92. Plaintiffs Class M Units all had tangible value that would have
vested if Plaintiff had remained in Stackpath’s employment.

93. While he was a board member and/or executive officer of
Defendant Stackpath, Defendant Turco became aware of the existence of
Plaintiffs Equity Incentive Agreement and its terms.

94. On information and belief, Defendant Turco communicated the
existence and terms of Plaintiff's Equity Incentive Agreement to Defendant
ABRY Partners directly or through its partners, officers, agents, subsidiaries

or affiliates.

Complaint for Violation of ADEA

Robert Barkley v. Stackpath, LLC, et al, CAFN:
_ 1 7 _

 
 

 

Case 1:21-cv-03763-JPB-CMS Document1 Filed 09/10/21 Page 18 of 22

95. Defendant ABRY Partners, directly or through its partners,
officers, agents, subsidiaries or affiliates, communicated to Defendants Turco
and Stackpath that they should terminate Plaintiffs Equity Incentive
Agreement.

96. Defendants ABRY Partners, Turco and Stackpath reached
agreement to terminate Plaintiffs Equity Incentive Agreement.

97. Defendant ABRY Partners prevailed upon and caused
Defendants Stackpath and Turco to terminate Plaintiff from his employment
with Stackpath, LLC.

98. The purpose of Defendants ABRY Partners, Turco, and
Stackpath in terminating Plaintiff's Equity Agreement was to prevent his
incentive units from vesting and enhancing Defendants’ own financial
advantage.

99. Defendant Turco, as agent of Defendant ABRY Partners,
terminated Plaintiff from his employment with Stackpath, LLC on false
claims of nonperformance.

100. Asa result of being terminated, Plaintiffs right to vesting of his
Class M Units terminated, and he is no longer eligible to an equity

participation in the event of the sale of Stackpath, LLC.

Complaint for Violation of ADEA
Robert Barkley v. Stackpath, LLC, et al. CAFN:
_ 1 8 _

 
 

 

Case 1:21-cv-03763-JPB-CMS Document1 Filed 09/10/21 Page 19 of 22

101. As the result of his Equity Incentive Agreement being terminated
by Defendant ABRY Partners, Plaintiff suffered damages including loss of
substantial past income, lost future income, permanent damage to his

earning ability, and other damages.

COUNT FOUR

Georgia State Law Claim

Civil Conspiracy Under Georgia Law

102. During his employment with Defendant Stackpath, Plaintiff held
contractual rights under an Equity Incentive Agreement entitling him to
certain compensation in the event of a sale or other transaction involving
Defendant Stackpath.

103. Defendants Turco, Stackpath, and ABRY Partners anticipated
and intended to sell or transfer their ownership interests in Defendant
Stackpath.

104. Defendants Turco, Stackpath and ABRY Partners did wrongfully
combine, and on information and belief communicated with each other on one
or more occasion, to tortiously interfere with Plaintiffs contractual rights

under the Equity Incentive Agreement.

Complaint for Violation of ADEA
Robert Barkley v. Stackpath, LLC, et al. CAFN:
—_ 1 3 —

 
 

 

Case 1:21-cv-03763-JPB-CMS Document1 Filed 09/10/21 Page 20 of 22

105. Defendants Turco, Stackpath and ABRY Partners entered into a
common design whereby they, either positively or tacitly, arrived at a mutual
understanding to deny and interfere with Plaintiffs’ contractual right to an
equity participation in Defendant Stackpath by cancelling and terminating
his Equity Incentive Agreement.

106. Asa result of his Equity Incentive Agreement being terminated,
Plaintiffs right to vesting of his Class M Units terminated, and he is denied
his contractual rights under the Equity Incentive Agreement to equity
participation in the event of the sale or other similar transaction involving
Stackpath, LLC.

107. Asaresult of the termination of his Equity Incentive Agreement,
Plaintiff has been damaged, to wit, he has lost the amount of income he
would have received upon a sale or similar transaction involving Stackpath,
LLC.

108. Defendants are jointly and severally liable for the acts of each

other taken in furtherance of the foregoing conspiracy.

DAMAGES

Complaint for Violation of ADEA
Robert Barkley v. Stackpath, LLC, et al. CAN:
~?20-

 
 

 

Case 1:21-cv-03763-JPB-CMS Document1 Filed 09/10/21 Page 21 of 22

109. Defendants’ conduct described in Count One and the facts of this
Complaint was willful within the contemplation of the Age Discrimination in
Employment Act.

110. Asa result of Defendants’ conduct described herein, Plaintiff
suffered damages, including loss of employment, lost income from
employment, lost future income from employment, lost commissions on the
accounts he handled, lost employment benefits, damage to his prospective
earning ability, loss of his equity participation in a sale or similar transaction
involving Defendant Stackpath, and attorney fees and expenses.

111. Plaintiff is entitled to liquidated damages under the ADEA for
Defendants’ willful conduct.

112. The Defendants’ conduct described in this complaint was the
cause in fact and the proximate cause of the Plaintiffs’ injuries.

113. As the result of Defendants’ conduct described in Counts Two,
Three and Four, Plaintiff has suffered damages including lost past and future
income, a lost equity interest in Defendant Stackpath and third party
Stackpath Incentive, LLC, mental pain and suffering, anxiety, humiliation,
shock and diminished capacity to work and earn money.

114. With respect to Counts Two, Three and Four, Defendant's actions

evince willful misconduct, malice, fraud, wantonness, oppression, or that
Complaint for Violation of ADEA

Robert Barkley v. Stackpath, LLC, et al. CAFN:
_ ? 1 _

 
 

 

Case 1:21-cv-03763-JPB-CMS Document1 Filed 09/10/21 Page 22 of 22

entire want of care which would raise the presumption of conscious
indifference to consequences which actions entitle Plaintiffs to punitive
damages pursuant to O.G.G.A. § 51-12-5.1 in an amount to be determined at

trial.

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and
severally, for:

$7,500,000.00 in compensatory damages;
$350,000.00 in punitive damages;
Reasonable attorney fees, if any;

Costs of suit;

Interest; and

meaere

Any other and further relief that the Court may deem just and
proper.

Trial by Jury is demanded on all issues so triable.

f oe Lo

Dated: September }©_, 2021 ate

David E. Oles, Sr.
Attorney for Plaintiff
Georgia Bar No. 551544
5755 Northpoint Parkway
Suite 25

Alpharetta, GA 30022
(770) 753-99995
firm@deoleslaw.com

 

Complaint for Violation of ADEA

Robert Barkley v. Stackpath, LLC, et al. CAFN:
= 2 2 =

 
